Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/061572 
    
        
            
                                
            
        
    

Parent Data16061572, filed 06/12/2018 is a national stage entry of PCT/DK2016/050368 , International Filing Date: 11/16/2016claims foreign priority to PA201570864 , filed 12/23/2015 claims foreign priority to PA201670351 , filed 05/25/2016


Final Office Action

Claims 1-2, 5-8 and 10-23 are pending. 
No claim is allowed.   
Claim 1 was amended. 

Response to Remarks

Applicants response filed on 11/05/2020 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  
Claim 1 was amended therefore, 112 (a) written description is withdrawn except crystal forms.  Specification does not disclose the crystal forms of suplatast tosilate as in amended claim 1. .  In regards to coughing can become chronic and is typically progressive in pulmonary fibrosis. Intense coughing spells can comprise the clinical features of an acute exacerbation with coughing and flu-like symptoms intensifying shortness of breath.  In regards to Idiopathic pulmonary fibrosis (IPF) is the most common type of pulmonary fibrosis. It is a disease that causes scarring (fibrosis) of the lungs. The word "idiopathic" means it has no known cause. Scarring causes stiffness in the lungs and makes it difficult to breathe.   Pulmonary fibrosis is a interstitial lung disease that results in scarring in the lungs and pulmonary fibrosis progresses, the lung tissue scarred which ca causes difficulty breathing and coughing. The most common symptoms of pulmonary fibrosis (PF) are cough and shortness of breath


Election of invention

Previously, Applicants elected specific species without Traverse.  Applicant elected the species of cough associated with idiopathic pulmonary fibrosis (IPF). This election is directed to claims 1-2, 5-8, and 10-23.  With respect to the election of a single method of administration, Applicant hereby elects the species of oral administration. This election is directed to claims 1-2, 5-8, and 10-22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

s 1, 2, 5-8 and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply: 

Amended claim 1 is drawn to: 
    PNG
    media_image1.png
    451
    636
    media_image1.png
    Greyscale


Specification discloses that “The term crystal forms" crystal forms of a compound.” [0016]. S Instant specification describes that the term "pharmaceutically acceptable derivative" in present context includes pharmaceutically acceptable salts, which indicate a salt which is not harmful to the patient. Such salts include pharmaceutically acceptable basic or acid addition salts as well as pharmaceutically acceptable metal salts, ammonium salts and alkylated ammonium salts. A crystal forms of a compound.  [0016].   
No crystal forms are described. 

Instant specification does not describe methods of making “crystal forms” suplatast tosilate as instantly claimed. 
The term Crystal forms of suplatast tosilate. Racemic compound (claim 2).   Crystal forms are not described in the specification for treatment as claimed. Crystal forms of suplatast tosilate as claimed for treatment as in claim 1 are not described.  
The invention as claimed is not fully described in the original specification.

Specification does not describe wide variety of condition associated with various conditions for treatment compound suplatast tosilate and its pharmaceutical derivatives as in claim 7, where methods are claimed when cough is associated with large number of variety of conditions associated with various diseases. Specification does not describe these conditions when cough is associated with various wide variety of causes.  Specification describes that in one embodiment there is provided a composition comprising a compound of formula (I), crystal forms of suplatast tosilate, for use in a method of treating cough associated with interstitial lung disease, wherein said cough associated with interstitial lung disease is selected from the group consisting of: cough associated with pulmonary fibrosis, cough associated with idiopathic pulmonary fibrosis (IPF), cough associated with honeycomb lung caused by ILD such as IPF, chronic obstructive pulmonary disease (COPD), cough associated with sarcoidosis, cough associated with congestive heart disease, cough associated with pulmonary veno-occlusive disease, cough associated with pulmonary edema, cough associated with chronic eosinophilic pneumonia, cough associated with cryptogenic associated with pulmonary alveolar proteinosis, cough associated with connective tissue associated interstitial lung diseases, and others [0060]-[0068]. 
Specification describes in example 1-3 as follows::
The specification does not describe invention as claimed.  cough associated with pulmonary fibrosis, cough associated with idiopathic pulmonary fibrosis (IPF), cough associated with honeycomb lung caused by ILD such as IPF, chronic obstructive pulmonary disease (COPD), cough associated with sarcoidosis, cough associated with congestive heart disease, cough associated with pulmonary veno-occlusive disease, cough associated with pulmonary edema, cough associated with chronic eosinophilic pneumonia, cough associated with cryptogenic organizing pneumonia, cough associated with pulmonary alveolar proteinosis, cough associated with connective tissue associated interstitial lung diseases, and others]. 
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the claimed invention.
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that 

35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1, 2, 5-8 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto Furonaka et al (The Journal of Pharmacology and Experimental Therapeutics, Jan 2009, 328 (1) 55-61; DOI: https://doi.org/10.1124/jpet.108.141721, Suplatast Tosilate Prevents Bleomycin-Induced Pulmonary Fibrosis in Mice, 892 ref), Kevin K. Brown, MD, FCCP.  (Chronic cough due to Chronic Interstitial Pulmonary Disease, Volume 129, issue 1, Supplement, 180S-185S, January 2006, 892) and  Takanobu Shioya European Journal of Clinical Pharmacology 58(3):171-6 · July 2002  DOI: 10.1007/s00228-002-0468-z,Effect of suplatast tosilate, a Th2 cytokine inhibitor, on cough variant asthma).  These references teach which embraces Applicants claimed invention.  Se the entire documents.  
Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 1 and 2, Furonaka et al teaches suplatast tosilate of formula I, which can exist in both in the racemic, (+) and (-) suplatast tosilate enantiomer forms. 

    PNG
    media_image2.png
    58
    440
    media_image2.png
    Greyscale


Fig. 1.
Chemical structure of suplatast tosilate (IPD-1151T).
In regards to claim 1, the chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia, chronic cough due to Chronic Interstitial Pulmonary Disease
In regards to claim 5, Furonaka et al. Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (1st para, Left col. Page 55).
In regards to claim 6, 19 and 23, oral administration or any method of administration of suplatast tosilate may limit the development of pulmonary fibrosis through the inhibition of Th2 cytokines. To test this concept, the effects of suplatast tosilate on bleomycin-induced pulmonary fibrosis.

In regards to claim 7, since Furonaka et al teaches that Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia and chronic cough is due to Chronic Interstitial Pulmonary Disease., A person skilled in the art would treat cough associated with interstitial pneumonia or lung disease can be treated by administering suplatast tosilate to an individual in need thereof. 
In regards to claim 8, Furonaka et al. Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (1st para, Left col. Page 55).
In regards to claims 10 and 11, drawn to reduce the cough and frequency of cough in an individual with intestinal lung disease for the reasons cited above and also because Furonaka et al. Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia.
In regards to claims 12-16, drawn to measurement of the frequency during treatment is taught by Furonaka et al. See especially the examples. 
In regards to claim 17, Furonaka teaches addition of one more active agents.  
It would have been obvious to one skilled in the art at the time the invention was filed would consider adding addition pharmaceutically active agent in the compou=sition as needed for treatment. 
In regards to claim 20 and 21, Furonaka et al. teaches administration of 100mg/kg/day of suplatast tosilate. See fig. 5. 
In regards to claim 22, composition containing suplatast tosilate is safe as Furonaka teaches in examples and teaches that drug is commonly used in Japan for treatment of certain disease.  Therefore, the compound administration of suplatast tosilate is considered safe. 

single oral administration per day, suplatast tosilate is readily distributed into blood cells and stays in the cells with a half-life of 12 days, and an active bioavailability of suplatast tosilate in the lung tissue has also been confirmed. Based on these findings, it is possible that oral administration of suplatast tosilate may limit the development of pulmonary fibrosis through the inhibition of Th2 cytokines. To test this concept, the effects of suplatast tosilate on bleomycin-induced pulmonary fibrosis in C57BL/6 mice were investigated. The degree of pulmonary fibrosis was assessed by measuring the hydroxyproline content in the lungs, and the concentrations of Th2 cytokines, such as IL-4, IL-5, IL-6, and IL-13, in bronchoalveolar lavage (BAL) fluid were measured. In addition, the levels of MCP-1, a chemokine associated with Th2 polarization and TGF-β, a cytokine strongly involved in the fibrogenic process, in BAL fluid were also assessed.

Furonaka et al. teaches that suplatast tosilate is a Th2 cytokine inhibitor that is widely used as an asthma controller in Japan.
Furonaka et al. teaches that suplatast tosilate might have an inhibitory effect on the development of pulmonary fibrosis and that the development of pulmonary fibrosis is a T helper (Th) 2-mediated process.  Chronic cough due to Chronic Interstitial Pulmonary Disease
Furonaka et al suplatast tosilate effectively inhibited the production of MCP-1 in alveolar macrophages (AMs). These findings suggest that suplatast tosilate has both anti-inflammatory and antifibrotic effects, which were associated with a suppressed MCP-1 expression in AMs. Thus, suplatast tosilate, which is already widely used in Japan, may warrant further consideration as a potentially useful treatment for pulmonary fibrosis.  (Abstract).
	In regards to idiopathic pulmonary fibrosis (IPF) Furonaka teaches that it is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (Lines 1-1-6, left col., page 55). 
Fig. 1), which is widely used as an asthma control drug in Japan because it has been shown to have an inhibitory effect on the production of Th2 cytokines (IL-4, IL-5, and IL-13) in animal models of bronchial asthma.  

Effect of Suplatast Tosilate on BLM-Induced Pulmonary Fibrosis. To determine whether suplatast tosilate has an antifibrotic effect on the development of pulmonary fibrosis, mice were treated with suplatast tosilate after BLM was intratracheally significantly decreased in comparison with those in the lungs of the BLM-administered mice without suplatast tosilate treatment (Fig. 2B abs 2C). (Result).

    PNG
    media_image3.png
    428
    440
    media_image3.png
    Greyscale



Fig. 2.
Effect of suplatast tosilate on bleomycin-induced pulmonary fibrosis. After the intratracheal instillation of bleomycin (1.5 mg/kg), suplatast tosilate (100 mg/kg/day) or distilled water was administered daily to mice by oral gavage. A, fourteen and 21 days after the bleomycin administration, the lungs were excised, and hydroxyproline content in the lungs was measured. The increased amount of hydroxyproline after BLM induction was inhibited by suplatast tosilate. 
Fig. 3).

    PNG
    media_image4.png
    281
    440
    media_image4.png
    Greyscale


Fig. 3.

Effect of suplatast tosilate on the cell analysis of BAL fluid in bleomycin-injured mice. After the intratracheal instillation of bleomycin (1.5 mg/kg), suplatast tosilate (100 mg/kg/day) 
Effect of Suplatast Tosilate on the Cytokine Levels in BAL Fluid from BLM-Injected Mice. The effect of suplatast tosilate on the inflammatory responses induced by BLM, cytokine levels in the BAL fluid (See Fig. 4, A-C and (Fig. 5A-C). Effect of Suplatast Tosilate on MCP-1 Production by AMs. MCP-1 has been found to be expressed in various type of cells including fibroblasts, endothelial cells, and mast cells; See Fig. 6A and B,  As shown in Fig. 6B, suplatast tosilate showed an inhibitory effect on the up-regulated production of MCP-1 from naive AMs stimulated with LPS.

Suplatast tosilate shown to possess an inhibitory effect on the production of Th2 cytokines (IL-4, IL-5, and IL-13) in animal models of bronchial asthma.  Suplatast tosilate antifibrotic effect on an animal model of BLM-induced pulmonary fibrosis through the inhibition of Th2 cytokines

    PNG
    media_image5.png
    440
    277
    media_image5.png
    Greyscale

Fig. 5.
Treatment of BLM-injured mice with suplatast tosilate was found to effectively suppress the increased MCP-1 levels in BAL fluids. In addition, suplatast tosilate also was able to reduce the production of MCP-1 in AMs. Although MCP-1, which is produced by various types of cells expression in lung tissue was significantly elevated fluorescein - and BLM-induced pulmonary fibrosis Furthermore, anti-MCP-1 gene therapy blocking its signal transduction through CC chemokine receptor 2 was shown to attenuate the development of BLM-induced pulmonary fibrosis. In addition to its chemoattractant activity, MCP-1 is believed to possess direct profibrogenic effects because of its ability to stimulate fibroblast collagen expression Based on the observed close relationship between MCP-1 and pulmonary fibrosis, the antifibrotic effect of suplatast tosilate in BLM-induced pulmonary fibrosis thus can be considered to result from the suppression of MCP-1 expression in the lung. 

    PNG
    media_image6.png
    171
    440
    media_image6.png
    Greyscale

Fig. 6.
Furonaka et al. teaches that suplatast tosilate treatment limited the development of pulmonary fibrosis induced by BLM. Contrary to the original hypothesis, suplatast tosilate did not decrease the levels of Th2 cytokines in BAL fluids. However, suplatast tosilate significantly reduced the MCP-1 level in the BALF from BLM-treated mice. Suplatast tosilate was also found to reduce the production of MCP-1 in AMs. Considering that MCP-1 is a proinflammatory chemokine, which is strongly involved in the development of pulmonary fibrosis, these results suggest that suplatast tosilate has both anti-inflammatory and antifibrotic effects through the suppression of MCP-1 production in BLM-induced pulmonary fibrosis. In addition, the presence of constantly overexpressed MCP-1 in the lungs of IPF patients implies the possibility that suplatast tosilate also could potentially be used for the treatment of pulmonary fibrosis.  (Last para, conclusion).
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Furonaka et al and treat cough associated with interstitial lung disease by administration of suplatast tosilate with reasonable expectation of success.

Ascertaining the differences between the prior art and the claims at issue

CHEST 2006; 129:180S–185S) was added which teaches the role of chronic interstitial pulmonary disease (ILD) in the spectrum of causes of cough and its management.
Kevin Brown publication teaches that in patients with cough, chronic interstitial pulmonary disease (ILD) should be considered as a primary cause only after more common causes, such as upper airway cough syndrome (UACS) and gastroesophageal reflux, have been excluded. Successful management depends on identification of the specific disorder.
1. In patients with chronic cough, before diagnosing ILD as the sole cause, common etiologies such as upper airway cough syndrome (UACS), which was previously referred to as postnasal drip syndrome, asthma, and GERD should be considered. As these common causes may also share clinical features with specific ILDs, a diagnosis of ILD as the cause of cough should be considered a diagnosis of exclusion. Level of evidence, expert opinion; benefit, substantial; grade of recommendation, E/A
2. In patients with cough secondary to an ILD, because of the prognostic implications, primary treatment should be dictated by the specific disorder. Level of evidence, low; benefit, substantial; grade of recommendation.
3. In patients with cough secondary to IPF, corticosteroids may lead to symptomatic improvement; however, as they have been shown to neither prolong survival nor improve quality of life and may be associated with significant side effects, their use requires an individualized analysis of the overall benefits and risks. Level of evidence, expert opinion; benefit, intermediate; grade of recommendation, (Recommendations).

In addition Takanobu Shioya was added because it teaches that Th2 cytokines play an important role in the pathogenesis of asthma and effect of suplatast tosilate, a Th2 cytokine inhibitor, on patients with cough-variant asthma.  Suplatast tosilate (100 mg three times daily) improved the cough scores and the cough threshold for capsaicin in patients with cough variant asthma (CVA) without significant side effects, suggesting the effectiveness of suplatast in the treatment of CVA. Suplatast also decreased the 

Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use suplatast tosilate for the treatment of cough associated with interstitial lung disease by apply the teachings of Furonaka et al teaches a method of treating cough associated with interstitial lung disease, said method comprising administering a composition comprising a compound of formula (I) which is named as suplatast tosilate where the cough is chronic cough associated with interstitial lung disease, lung fibrosis (pulmonary fibrosis), interstitial lung disease, idiopathic pulmonary fibrosis (IPF), and others as claimed. 
One skilled in the art at the time the invention was filed would consider administering suplatast tosilate for treating cough associated with interstitial lung disease because Kevin K. Brown, MD, FCCP. (CHEST 2006; 129:180S–185S) also teaches the role of chronic interstitial pulmonary disease (ILD) in the spectrum of causes of cough and its management.
A person skilled in the art would also consider applying the teachings of Shioya because teaches that Th2 cytokines play an important role in the pathogenesis of asthma and effect of suplatast tosilate, a Th2 cytokine inhibitor, on patients with cough-variant asthma. Suplatast tosilate (100 mg three times daily) improved the cough scores and the cough threshold for capsaicin in patients with cough variant asthma (CVA) without significant side effects, suggesting the effectiveness of suplatast in the treatment of CVA. Suplatast also decreased the percentage of eosinophils and concentrations of ECP in induced sputum, suggesting improvement in eosinophilic inflammation in patients with CVA. (Abstract).

Further, in regards to administration suplatast tosilate are taught by the prior art, however timings, doses, duration is considered obvious to those of ordinary skill in the 
    PNG
    media_image7.png
    9
    2
    media_image7.png
    Greyscale
especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. The dosage can also adjusted by severity of the disease.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

           Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.


The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





/SABIHA N QAZI/Primary Examiner, Art Unit 1628